December 4,2006



The Honorable Leticia Van de Putte, R.Ph.                         Opinion No. GA-0490
Chair, Committee on Veterans Affairs and
   Military Installations                                         Re: Whether golf carts and tractors are “motor
Texas State Senate                                                vehicles” for purposes of the Texas Tort Claims
Post Office Box 12068                                             Act, chapter 10 1; Civil Practice and Remedies
Austin, Texas 7871 l-2068                                         Code (RQ-0495-GA)


Dear Senator Van de Putte:

         You ask whether “motorized vehicles like golf carts and tractors [are] considered ‘motor
vehicles’ for which immunity does not apply              under the Tort ‘Claims Act?“’ You inquire
specifically about a“class of mobile motorized equipment” that school districts operate such as “golf
carts and other electric or motorized carts andtractors, fork lifts and the like.” Request Letter, supra
note 1, at 1.

        The Texas Tort Claims Act (the “Act”) waives sovereign immunity for certain kinds of
claims against governmental units. See TEX. CIV. PRAC. & REM. CODE ANN. §$ 101.021 (Vernon
2005) (waiving immunity for liability), 101.025 (waiving immunity to suit), 101.001(3) (defining
“governmental unit”). Generally, a governmental unit’s sovereign immunity is waived for claims
arising from the “operation or use of.          motor-driven vehicle[s] or motor-driven equipment.”
Id. 5 101,021(1)(A). The waiver of sovereign immunity for a school district is more narrow: a
school district is liable only for claims arising from the operation or use of “motor vehicles.“2 See


            ‘Letter from Honorable Leticia Van de Putte, R.Ph., Chair, Committee cm Veteran Affairs and Military
Installations, Texas State Senate, to Honorable Greg Abbott, Attorney General of Texas (May 19,2006) (on file with
the Opinion Committee, also available af http://www.oag.state.tx.us)   [hereinafter Request Letter].

          ‘Some Texas courts appear to constlzle the term “motor vehicle” in section 101.051, which pertains only to
school districts, to broadly refer back to and encompass the “motor-driven” aspects (“motor-driven vehicle and motor-
driven equipment”) of the provisions in section 101.021 that apply to all governmental entities. See LeLeaw v.
Hamshire-Fannettlndep.        Sch. Dist., 835 S.W.2d 49,Sl (Tex. 1992) (citing sections 101.021 and 101.051 and stating
“[a] school district is not liable for a personal injury proximately caused by anegligent employee unless the injury ‘arises
from the operation or use of a motor-driven vehicle or motor-driven equipment”‘); see also Montoya Y. Houston Indep.
Sck. Disf., 177 S.W.3d 332,336 (Tex. App.-Houston           [lst Dirt.] 2005, no pet.) (stating “pursuantto this limitedwaiver,
a school district is liable for a personal injury proximately caused by a negligent employee only ifthe injury arises from
the operation or use ofa motor-driven vehicle or motor-driven equipment”). ButseeSIaughter             v. AbileneStateSch,     561
S.W.2d 789, 791-92 (Tex. 1977) (agreeing with a lower court’s holding that sovereign immunity is not waived where
                                                                                                                    (continued...)
The Honorable Leticia Van de Putte, R.Ph. - Page 2                      (GA-0490)




 id. § 101.051; see also id. 5 101.021 (general waiver provision); Austin Indep. Sch. Dist. v.
 Gutierrez, 54 S.W.3d 860, 863 (Tex. App.-Austin2001,        pet. dism’d w.0.j.) (“School districts are
 immune from liability for personal injuries under the Texas Tort Claims Act, unless the injury arises
from a governmental employee’s operation OYuse of a motor-driven vehicle.“).

         The Act does not define the term “motor vehicle.” See generally TEX. CIV. PRAC. &REM.
CODE   ANN. 5 101.001 (Vernon 2005) (definitions). An initial judicial definition of the term in the
context of school district immunity was restrictive and required a transport capability component.
See Broohhire v. Houston Indep. Sch. Disk, 508 S.W.2d 675,678 (Tex. Civ. App.-Houston              [14th
Dist.] 1974, no writ) (stating that the definition of motor vehicle “implicitly contains[s] the concept
that the device was [dIesigned to transport people or property upon the public highway”). The Texas
Supreme Court subsequently applied the term more broadly and dropped the transport capability
component. See Slaughter v. Abilene State Sch., 561 S.W.2d 789,791-92 (Tex. 1977). The state’s
highest court noted that under common usage “motor vehicle” is a “generic term for all classes of
self-propelled vehicles not operating on stationary rails or tracks.” Id. at 792. The court added that
the term is “much broader than the word ‘automobile’ and includes various vehicles which cannot
be classified as automobiles.” Id.

         You inquire about a “class of mobile motorized equipment” such as “golf carts and other
electric or motorized carts and tractors, fork lifts and the like.” Request Letter, s~pra note 1, at 1.
A tractor has already been determined to be a”motor vehicle” under section 101.05 1 of the Act. See
Slaughter, 561 S.W.2d at 792 (holding “the tractor involved in this accident is amotor vehicle”); see
also Lipan Indep. Sch. Dist. v. Bigler, 187 S.W.3d 747, 752 (Tex. App.-Fort            Worth 2006, pet.
filed) (relying on the Slaughter definition to determine that a tractor is a motor vehicle mider section
101.05 1 of the Act). A forklift, on the other hand, has been held not to be a motor vehicle. See
Brookshire, 508 S.W.2d at 678; see also Slaughter, 561 S.W.2d at 792 (agreeing with holding in
Brookshire that forklift was more akin to motor equipment than a motor vehicle).

         Thus we need only consider whether “golf carts and other electric or motorized carts” are
motor vehicles. The state’s highest court characterizes “motor vehicle” broadly as a “self-propelled
vehicle[] not operating on stationary rails or tracks,” and does not require that it possess transport
capability, See Slaughter, 561 S.W.2d at 791-92. A golf cart is selfpropelled. And a golf cart does
not operate on stationary rails or tracks. Moreover, we believe a golf cart is more like a tractor than
a forklift, We therefore conclude that a Texas court, using the broad scope of the term “motor
vehicle” from Slaughter, would likely find that a golf cart is a motor vehicle under section 10 1.05 1.
See id. Similarly, to the extent “other electric or motorized carts” are self propelled and do not
operate on stationary rails or tracks, we believe a court would find them to be motor vehicles under
section 101.05 1, Our conclusion is limited to the term “motor vehicle” and does not address any
questions of liability under the Act.




 the motorized item is closer to motorized equipment than to a motor vehicle). YOU ask only about the scope ofthe term
 ?notor vehicle,” SOwe do not address this issue or consider the scope of motor-driven equipment.
The Honorable Leticia Van de Putte, R.Ph. - Page 3            (GA-0490)




                                       SUMMARY

                       Texas courts have determined under section 101.051 of the
              Texas Civil Practice and Remedies Code that a tractor is a motor
              vehicle but that a forklift is not. Texas courts would likely determine
              that a self-propelled golf cart that does not operate on stationary rails
              or tracks is a motor vehicle under section 101.05 1. Similarly, Texas
              courts would likely determine that other “electric or motorized carts”
              that are self propelled and do not operate on stationary rails or tracks
              are motor vehicles.




                                                           eneral of Texas



KENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee